DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-6 recite the limitation “A hose using the rubber laminate.” It is unclear if the structure includes the rubber laminate or if it just “uses” it such that it is not required to infringe the claims. For purposes of examination, claims 4-6 are interpreted as reciting “A hose comprising the rubber laminate” as supported by page 24 of the instant specification as originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al. (US 20130068336 A1) in view of Lyons et al. (US 20120190798 A1).
Regarding claim 1, Kanbe teaches a rubber laminate (Kanbe, abstract, and Par. 0009) comprising: an acrylic rubber layer (A) (outer layer) (Kanbe, abstract, and Par. 0009) including an acrylic rubber composition including at least a carboxyl group-containing acrylic rubber (Kanbe, Par. 0055) and a diamine-based vulcanizing agent comprising an aliphatic polyvalent amine compound (Kanbe, 
Kanbe does not teach wherein the fluororubber composition includes bismuth oxide.
Lyons teaches a fluororubber composition to be used for hoses wherein the fluororubber comprises bismuth oxide as an acid acceptor (Lyons, abstract, Par. 0002-0003, 0006, 0010-0011, and 0034).
Since both Kanbe and Lyons teach fluororubber compositions comprising oxide-based acid receiving agents to be used for hoses (Kanbe, Par. 0003, 0010, and 0037-0038 – see “magnesium oxide”; Lyons, Par. 0002-0003, 0006, 0010-0011, and 0034), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Lyons to modify Kanbe by including bismuth oxide in Kanbe’s fluoropolymer composition. This would allow for the fluoropolymer to have an acid acceptor, while also facilitating the crosslinking reactions (Lyons, Par. 0034).
Regarding claim 4, modified Kanbe teaches a hose comprising the rubber laminate claimed in claim 1 (Kanbe, Par. 0003).
Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe et al. (US 20130068336 A1) in view of Lyons et al. (US 20120190798 A1) as applied to claim 1 above, further in view of Ono et al. (US 20150298434 A1).

Ono teaches a rubber laminate for use as a hose comprising a carboxyl group-containing acrylic rubber and a fluororubber (Ono, abstract, Par. 0001, 0012, and 0042) wherein the carboxyl group-containing acrylic rubber includes monoester monomer units including an α,β-ethylenic unsaturated dicarboxylic acid having a carbon number of 4 to 12 (Ono, Par. 0006, 0020, and 0023 – see “fumaric acid, such as…isobutyl esters”) and alkanol having a carbon number of 1 to 8 (Ono, Par. 0020 and 0023-0024 – see “monomethyl maleate”). The listed compounds satisfy the limitations for the α,β-ethylenic unsaturated dicarboxylic acid and the alkanol as they are examples given of such in the instant specification page 7.
Since both modified Kanbe and Ono teach rubber laminates for use as a hose comprising a carboxyl group-containing acrylic rubber and a fluororubber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Ono to modify modified Kanbe and have Kanbe’s carboxyl group-containing acrylic rubber comprise the carboxyl group-containing acrylic rubber of Ono. This would allow for improved vulcanization of the rubber composition (Ono, abstract, Par. 0013-0020, and 0023).
Regarding claim 3, Modified Kanbe teaches the rubber laminate as claimed in claim 2, wherein the carboxyl group-containing acrylic rubber includes α,β-ethylenic unsaturated carboxylic acid monomer units having a secondary alkyl ester (Ono, Par. 0020 and 0023-0024 – see “acrylic acid or methacrylic acid” and “). The acrylic acid or methacrylic acid satisfies the limitation of an α,β-ethylenic unsaturated carboxylic acid monomer units having a secondary alkyl ester as it is an example given of one in the instant specification page 17.

Regarding claim 6, modified Kanbe teaches a hose comprising the rubber laminate claimed in claim 3 (Kanbe, Par. 0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Eli D. Strah/               Primary Examiner, Art Unit 1782